DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.


Response to Amendment
The amendment dated 7/22/2021 has been considered and entered into the record.  New claims 26 and 27 have been added.  Claims 1, 3, 4, 7–10, 12–14, 16, 18, 19, and 21–27 are pending, while claims 1, 3, 4, 7–10, and 12–14 remain withdrawn from consideration.  Claims 16, 18, 19, and 21–27 are examined below.
The amendment of claims 16 and 23 overcome the previous 112 and prior art rejections because the amended claims now clearly recite three different sets of pores, each with its own average pore width.  This limitation – three different pore sets, each with its own average pore width – was not addressed previously, thereby requiring a new interpretation of the art and a new ground of rejection based upon the same references.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19, and 21–27 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2016/0201227 A1) in view of Joo (US 2015/0076742 A1) hereinafter “Joo2,” and Hashimoto (US 2011/0206972 A1).
Joo teaches a method for making mesoporous electrospun carbon nanofibers to make nanofiber product for use in a variety of products.  Joo abstract, ¶¶ 6, 21, 92.  The nanofibers have pores that can range in size (i.e., pore width) from about 1 nm to 500 nm.  Id. ¶ 37.  Accordingly, the sizes of the carbon nanofiber pores can be divided into two sets – a) those with widths within the range of 100–500 nm, and b) those with widths within the range of 1 up to 100 nm.  Furthermore, the average pore width of the first group would necessarily be in the range of 100–500 nm, and the smaller-sized group would have an average width of from 1 nm up to 100 nm.  Thus, Joo teaches the claimed sub-micrometer-size pore and nanometer-sized pore sets, as well as their average pore widths.  The nanofibers are formed using polyacrylonitrile (PAN) polymer that is subsequently annealed.  Id. ¶¶ 13, 15–16, 78–79.  The surface area of the mesoporous electrospun carbon nanofiber product is at least 50 m2/g, and a cumulative pore volume of at least 0.2 cm3/g.  Id. ¶¶ 5, 42.
 Joo fails to teach the inclusion of silicon dioxide nanoparticles with the nanofibers, an average inter-fiber pore size, carbon nanofiber diameter, or the thermal conductivity of the nanofiber product.
Joo2 teaches a method for making electrospun carbon nanofibers comprising silicon dioxide nanoparticles for use in making lithium ion battery anodes.  Joo2 abstract, ¶¶ 96–101, 116–120.  The nanofibers may an average diameter of less than 500 nm.  Id. ¶ 103.
It would have been obvious to one of ordinary skill in the art to have added the silicon dioxide nanoparticles of Joo2 to the carbon nanofiber product of Joo in order to successfully practice the invention of the primary reference and form a battery.  Additionally, it would have been obvious to have looked to Joo2 for guidance as to a suitable average nanofiber diameter in order to successfully practice the invention of Joo.
Hashimoto teaches a power storage device separator for batteries comprising a fiber layer, wherein the fiber layer has a preferred average pore size of from 0.1–5 microns.  Hashimoto abstract, ¶¶ 21, 59, 73.
As shown in the Joo, the carbon nanofiber product has pores, but the reference is silent as to their size.  See Joo Figs. 1, 4.  Accordingly, to practice the invention of Joo, the ordinarily skilled artisan would have looked to references like Hashimoto for guidance as to suitable average pore sizes power storage devices.
The Examiner takes the position that the required nanoparticle boiling point and thermal conductivity is present as Applicant also relies upon silicon dioxide nanoparticles to meet the requirement.  See instant claim 19 and Spec. at 9:6–10.  The Examiner also takes the position the claimed nanofibrous carbon product thermal conductivity is present as the claimed invention relies upon carbon nanofibers and silicon dioxide nanoparticles for the nanofibrous carbon product thermal conductivity, which are obvious in light of the prior art.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, Joo2, and Hashimoto as applied to claim 16 above, and further in view of Zhang (US 2008/0170982 A1).  Joo, Joo2, and Hashimoto fail to teach a carbon nanofiber yarn.
Zhang teaches a method of making carbon nanofiber yarns, wherein the yarns can be used in batteries.  See Zhang abstract, ¶ 379.  
The skilled artisan would have found it obvious to have used a carbon nanofiber yarn in Joo because the yarns offer enhanced mechanical properties.  See Zhang abstract.

 Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that while Joo and Joo2 are directed to electrospun carbon nanofibers, the references fail to describe any relationship between thermal conductivity and nanofiber porosity, inter-fiber porosity, or three different pore sets with different scale pore sizes.  Applicant further contends that Hashimoto is not directed to electrospun carbon nanofibers, but instead teaches a battery separator.  Accordingly, one of ordinary skill in the art would not have combined the claimed references together to arrive at a low thermal conductivity material formed from electrospun carbon nanofibers.  
The Examiner notes that the rationale for combining references may differ from the motivation of Applicant.  See MPEP 2414 IV.  As set forth above, Joo teaches an electrospun carbon nanofiber product that is porous, wherein the nanofibers possess two different pore sets with different scale pore sizes.  The electrospun carbon nanofiber product may be use in a variety of different products, such as a battery, capacitor, electrode, solar cell, or catalyst.  Joo ¶ 21.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786